DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application is being examined under the pre-AIA  first to invent provisions. 

Continued Examination Under 37 CFR 1.114
2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/21/2022 has been entered.
 
Response to Arguments
3.	Applicant’s arguments with respect to claim(s) 1-21 have been considered but are moot in view of a new ground(s) of rejection (the amended claims are still hereby rejected under double patenting). The amendments to the claims necessitated the new ground(s) of rejection discussed below. This office action is non-final.

Double Patenting
4.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

5.	Claims 1-21 (current Application) are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-36 of U.S. Patent (8,589,996) and claims 1-40 of U.S. Patent (8,893,208 Although the conflicting claims are not identical, they are not patentably distinct from each other because:
The current application (17/155,610)…equates to…U.S. Pat. (8,589,996).
	As to claim 1, the claimed “A method for distributing content…” equates to “A method for distributing content…” of Pat ‘996 (col.13, lines 17-32).
	the claimed “acquiring the content…”; “writing the transformed content…”; “prioritizing…;” “selecting…” and “providing identifications…” equates to “acquiring the content…”; “writing the transformed content…”; “prioritizing…;” “selecting…” and “providing identifications…” of Pat’ 996 (col.13, lines 19-32)
	Claims 2-10 are met in claims 2-10 respectively of Pat’996 (col.13, lines 33-col.14, line 32)
	As to claim 11, the claimed: “A workflow management system....” is composed of the same structural elements that were discussed with respect to claim 1.
	Claims 12-21 are met as previously discussed in claims 2-10.
	Although the conflicting claims are not identical, they are not patentably distinct from each other; i.e., the current claims are broader in scope than the parent allowed claims.
           Allowance of claims 1-21 of the instant application would result in an unjustified timewise extension of the monopoly defined by patent claim Y.

6.	The current application (17/155,610)…equates to…U.S. Pat. (8,893,208).
	As to claim 1, the claimed “A method for distributing content…” equates to “A method of operating…” of Pat ‘208 (col.13, lines 18-39).
	the claimed “acquiring the content…”; “writing the transformed content…”; “prioritizing…;” “selecting…” and “providing identifications…” equates to “acquiring the content…”; “selecting…”; “initially issuing content…and “in the event that a content request…” of Pat’ 996 (col.13, lines 22-39)
	Claims 2-10 are met in claims 2-10 respectively of Pat’208 (col.13, line 40-col.14, line 61)
	As to claim 11, the claimed: “A workflow management system....” is composed of the same structural elements that were discussed with respect to claim 1.
	Claims 12-21 are met as previously discussed in claims 2-10. 
	Although the conflicting claims are not identical, they are not patentably distinct from each other; i.e., the current claims are broader in scope than the parent allowed claims.
           Allowance of claims 1-21 of the instant application would result in an unjustified timewise extension of the monopoly defined by patent claim Y.


Conclusion
7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANNAN Q SHANG whose telephone number is (571)272-7355. The examiner can normally be reached Monday-Friday 7-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JEFFEREY F HAROLD can be reached on 571-272-7519. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
 /ANNAN Q SHANG/ Primary Examiner, Art Unit 2424                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               


ANNAN Q. SHANG